         Case 8-18-71748-ast                 Doc 962         Filed 06/02/21           Entered 06/02/21 23:05:07




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------------    x
In re:                                                                                 :   Chapter 11
                                                                                       :
Orion HealthCorp, Inc.                                                                 :   Case No. 18-71748 (AST)
Constellation Healthcare Technologies, Inc.                                            :   Case No. 18-71749 (AST)
NEMS Acquisition, LLC                                                                  :   Case No. 18-71750 (AST)
Northeast Medical Solutions, LLC                                                       :   Case No. 18-71751 (AST)
NEMS West Virginia, LLC                                                                :   Case No. 18-71752 (AST)
Physicians Practice Plus, LLC                                                          :   Case No. 18-71753 (AST)
Physicians Practice Plus Holdings, LLC                                                 :   Case No. 18-71754 (AST)
Medical Billing Services, Inc.                                                         :   Case No. 18-71755 (AST)
Rand Medical Billing, Inc.                                                             :   Case No. 18-71756 (AST)
RMI Physician Services Corporation                                                     :   Case No. 18-71757 (AST)
Western Skies Practice Management, Inc.                                                :   Case No. 18-71758 (AST)
Integrated Physician Solutions, Inc.                                                   :   Case No. 18-71759 (AST)
NYNM Acquisition, LLC                                                                  :   Case No. 18-71760 (AST)
Northstar FHA, LLC                                                                     :   Case No. 18-71761 (AST)
Northstar First Health, LLC                                                            :   Case No. 18-71762 (AST)
Vachette Business Services, LTD.                                                       :   Case No. 18-71763 (AST)
MDRX Medical Billing, LLC                                                              :   Case No. 18-71764 (AST)
Vega Medical Professionals, LLC                                                        :   Case No. 18-71765 (AST)
Allegiance Consulting Associates, LLC                                                  :   Case No. 18-71766 (AST)
Allegiance Billing & Consulting, LLC                                                   :   Case No. 18-71767 (AST)
Phoenix Health, LLC,                                                                   :   Case No. 18-71789 (AST)
New York Network Management, LLC                                                       :   Case No. 18-74545 (AST)
                                                                                       :
                                         Debtors.                                      :   (Jointly Administered)
                                                                                       :
-----------------------------------------------------------------------------------    x


  REPLY TO TRUSTEE’S REPLY IN SUPPORT OF THE MOTION FOR ENTRY OF AN
      ORDER AUTHORIZING THE SALE OF APARTMENT 12J LOCATED AT
       2 RIVER TERRACE, NEW YORK, NEW YORK, FREE AND CLEAR OF
                   LIENS, CLAIMS, AND ENCUMBRANCES
     Case 8-18-71748-ast         Doc 962      Filed 06/02/21     Entered 06/02/21 23:05:07




       COMES NOW, 2 River Terrace Apartment 12J LLC, by and through undersigned counsel

Maryam N. Hadden, Esq., replying to the Reply in Support submitted by the Trustee [Docket No.

960] in response to the Opposition filed by 2 River Terrace Apartment 12J LLC [Docket No. 956]

in opposition to the Trustee’s Motion For Entry of an Order Authorizing the Sale of Apartment

12J Located at 2 River Terrace, New York, New York, Free and Clear of Liens, Claims and

Encumbrances [Docket No. 929] for the reasons set forth below.

       2 River Terrace Apartment 12J LLC (hereinafter “2 River”) recognizes that in the ordinary

course, no sur-reply is necessary but notes that it is not forbidden under the Bankruptcy Rules and

that certain of the Trustee’s statements require a brief response.

                                    STATEMENT IN REPLY

       1.      Throughout the Trustee’s Reply, the Trustee notes that 2 River did not previously

seek a stay pending the appeal of this Court’s Summary Judgment Order, referring to the current

stay application as an “11th hour” stay.       Yet nowhere within the Reply does the Trustee

acknowledge his position in the District Court appeal that the Summary Judgment Order was not

a final, appealable order. 2 River, rather than trying to cause excess filings as the Trustee claims,

did not seek a stay in mistaken reliance upon that position. Once it became clear that the Trustee

was actively attempting to sell the asset despite his announced position that the order transferring

the apartment to the estate was not final, 2 River moved for a stay to protect its interest.

       2.      The Trustee bases the argument in support of the sale in large part on the

outstanding judgment against the apartment, yet ignores the surrounding factors leading to that

judgment – including the fact that the LLC’s manager was barred from the lawful use and access

of the apartment beginning in 2018, at a potential cost to the LLC far higher than the Board’s fees,

and the fact that the LLC’s manager has actively opposed any proposed Sheriff’s sale and the



                                                  1
     Case 8-18-71748-ast         Doc 962     Filed 06/02/21      Entered 06/02/21 23:05:07




initial lien on the property from the Department of Justice. 1

       3.      The Trustee cites to the May 4, 2021 stipulation regarding the removal of personal

property from the premises [Docket No. 942] in support of the claim that 2 River’s opposition to

the planned sale is a “diversion.” This argument is unsupported by either the plain language of the

stipulation or common sense. The fact that 2 River’s manager wished to preserve his personal

property from the Trustee’s Motion to Abandon [Docket No. 929] and – again – to reduce time

and funds spent in litigation and so therefore entered into a stipulation does not somehow equate

to the effective abandonment of 2 River’s appeal of this Court’s grant of Summary Judgment. Nor

can the Trustee reasonably contend that the sale of Apartment 12J would do anything other than

render the appeal a moot exercise at the LLC’s expense, as 2 River would be barred by the

Bankruptcy Code from appealing the sale of the Apartment once it has been completed.

       4.      Contrary to the Trustee’s claim under Argument A of the Reply that he is not

obligated to seek approval of the sale of the property from this Court, considering the manner in

which the Trustee has chosen to engage in the sale process – forgoing a public auction and

apparently marketing the property to private buyers – the Sale Guidelines adopted by the

Bankruptcy Court of the Eastern District of New York contemplate that such a sale be noticed and

that the Motion to Sell should set forth the reasons for proceeding in this manner (indeed, the

Trustee’s Motion to Sell seems to comply with this interpretation).

       5.      The Trustee emphasizes that no formal lease of tenancy exists between the Trustee

and 2 River. However, 2 River made no such claim; rather, it was 2 River’s assertion that the

Trustee by his actions had effectively become a landlord. Again, the thrust of this argument is not


1
 Apartment 12J was dropped from a New Jersey District Court in rem proceeding on June 5, 2020,
and abandoned as a potential property for forfeiture in the pending New Jersey District Court
criminal indictment by the Department of Justice on May 12, 2021, the day before the Trustee’s
Motion was filed in this Court.
                                                  2
     Case 8-18-71748-ast         Doc 962      Filed 06/02/21      Entered 06/02/21 23:05:07




whether 2 River is being properly evicted by a de facto landlord, but whether the Bankruptcy Court

is the proper forum for this issue to be determined. 2 River submits that it is not.

       6.      Finally, the Trustee both complains that 2 River should have requested a stay

pursuant to Rule 8007 immediately after filing its notice of appeal – despite the Trustee’s position

that the order being appealed from was not final – and complains that 2 River is needlessly

expending estate resources by opposing the Motion to Sell. This argument again tries to argue

both sides. Having received a notice of appeal within a week of the issuance of the Court’s

Summary Judgment Order, the Trustee can hardly claim to be unaware that 2 River remained

actively engaged in disputing ownership of the apartment. Yet in spite of that knowledge, the

Trustee chose to spend estate assets on: retaining a real estate agent, filings to ensure that 2 River’s

personal property was removed, entering into contract with a buyer, and then filing the Motion to

Sell seeking the Court’s approval of its actions. Each of these expenditures was initiated by the

Trustee despite his stated position that the Order was not final. Having taken all of these actions

and then served a Motion seeking approval of them – in the main bankruptcy case where 2 River

is not a party rather than in the adversary proceeding in which 2 River is a Defendant – the Trustee

can hardly call foul when 2 River is now forced to enter into what would otherwise have been an

unnecessary Rule 8007 application.

       7.      Bankruptcy Rule 8007 explicitly allows for the filing of an application for a stay

after the notice of appeal but does not specify a set time frame for the stay application. Where, as

here, the filing of an application pursuant to Rule 8007 is necessitated by occurrences that took

place after the notice of appeal had been filed, a later application is not merely permissible but a

reasonable use of resources. Here, as noted in further detail in 2 River’s Opposition, the four

factors supporting a stay weigh heavily in favor of a stay being granted: 1) irreparable harm to 2



                                                   3
     Case 8-18-71748-ast         Doc 962      Filed 06/02/21     Entered 06/02/21 23:05:07




River is clear in the absence of a stay; 2) substantial injury to another party, to the extent that any

can be argued, was brought upon the estate by the Trustee’s actions 2; 3) 2 River has demonstrated

a substantial likelihood of success on appeal 3; and 4) the public interest in this matter is served by

allowing the appellate process to continue in an effective manner.

                                              CONCLUSION

       For the reasons and arguments set forth both above and in the Opposition filed on May 27,

2021, 2 River Terrace Apartment 12J LLC prays this Court deny Trustee’s Motion For Entry Of

An Order Authorizing the Sale of Apartment 12J Located at 2 River Terrace, New York, New

York, Free and Clear of Liens, Claims and Encumbrances. Moreover, 2 River Terrace Apartment

12J LLC asks that this Court grant a Stay of the Order Granting Summary Judgment pending the

resolution of the District Court Appeal.

Dated: June 2, 2021                              By: _/s/Maryam N. Hadden__________
                                                      Maryam N. Hadden, Esq.
                                                      Parlatore Law Group, LLP
                                                      One World Trade Center, Suite 8500
                                                      New York, New York 10007
                                                      Maryam.hadden@parlatorelawgroup.com
                                                      (646)846-6382

                                                       Attorney for
                                                       2 River Terrace Apartment 12J LLC
2
  Even the claim that the Board’s state court judgment is a harm to the estate is one created by the
Trustee’s choice to assume that debt by moving to claw back an asset purchased more than two
years before the filing of the bankruptcy, while inexplicably leaving untouched transfers of equal
or higher value made much closer in time to the bankruptcy, such as those to John Altorelli or
Chinh Chu which were made without any contractual obligations and unburdened by judgments
such as the Board’s.
3
  The Trustee spends more space arguing this factor than any other, perhaps because he is speaking
to the forum being appealed; yet, in light of the fact that this Summary Judgment ruling made a
determination as to solvency before discovery had taken place, in the absence of any expert
valuation, and over the vigorous opposition of 2 River which had argued more than 50 million
dollars in expenditures by the Debtors after February of 2016 (including the loans paid off,
subsidiaries acquired, $5,000,000 contributed to CC Capital’s costs at the closing of the Go Private
Transaction, and other items set forth previously) there is a high probability of success in the
District Court.
                                                  4
